Name: Commission Regulation (EEC) No 2767/90 of 27 September 1990 amending Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: international security;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 267/14 Official Journal of the European Communities 29 . 9 . 90 COMMISSION REGULATION (EEC) No 2767/90 of 27 September 1990 amending Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 Under Zone CI in the Annex to Regulation (EEC) No 1098/68, 'the German Democratic Republic (')' and the relevant footnote are hereby deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 17 (4) thereof, Whereas the Annex to Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the applica ­ tion of export refunds on milk and milk products (3), as last amended by Regulation (EEC) No 222/88 (4), specifies certain destination zones ; whereas Zone CI should be amended on account of German unification ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 184, 29 . 7 . 1968, p. 10 . (4 OJ No L 28, 1 . 2. 1988, p. 1 .